ACCEPTED
                                                                                       03-13-00336-CV
                                                                                               5108375
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  4/30/2015 4:34:34 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                          CASE NO. 03-13-00336-CV

                    IN THE COURT OF APPEALS               FILED IN
                                                   3rd COURT OF APPEALS
               THIRD COURT OF APPEALS DISTRICT AUSTIN, TEXAS
                          AUSTIN, TEXAS            4/30/2015 4:34:34 PM
______________________________________________________________
                                                     JEFFREY D. KYLE
                                                                    Clerk
                                R.D. TIPS, INC.,
                                   Appellant

                                          v.

                               VIRGINIA JETT,
                                  Appellee

______________________________________________________________

        Appeal from the 419th District Court, Travis County, Texas
                Trial Court Cause No. D-1-GN-11-003799
                  Hon. Rhonda Hurley, Judge Presiding
______________________________________________________________

        APPELLEE’S MOTION TO EXPEDITE THE MANDATE
______________________________________________________________

      Virginia Jett, Appellee, moves the Court to expedite the issuance of the

mandate to the trial court pursuant to Tex. R. App. P. 18.1(c), and would

respectfully show the Court as follows:

                                  Background

      The District Court rendered judgment against R.D. Tips, Inc., Appellant, on

February 11, 2013. Briefing before this Court was completed on November 21,

2013. The Court denied Appellant’s request for oral argument. On April 9, 2013,



                                          1
the Court unanimously affirmed the District Court’s judgment. A Motion for

Rehearing was filed on April 24, 2015, and was denied on April 29, 2015.

      Appellant has superseded the judgment.       As a consequence, collection

efforts have been suspended for more than two years.

                            Argument & Authorities

      Ms. Jett is suffering from financial hardship and is in serious, immediate

need of the funds that have been owed to her since 2011.

      Tex. R. App. P. 18.1(c) permits this Court to expedite the issuance of the

mandate in a case “for cause.” Cause is established here by the extreme economic

circumstances of the Appellee, who for more than two years has been in the

position of having a large judgment that is uncollectable due to the status of the

appeal.




                                        2
                                          Prayer

      For these reasons, Appellee asks that the Court grant this motion and

expedite the mandate to the trial court, and award Appellee such other and further

relief as to which she may be entitled.

                          Respectfully submitted,

                          TAUBE SUMMERS HARRISON TAYLOR MEINZER BROWN

                          By:    /s/ Eric J. Taube
                                 Eric J. Taube
                                 State Bar No. 19679350
                                 etaube@taubesummers.com
                                 Douglas A. Fohn
                                 State Bar No. 24036578
                                 dfohn@taubesummers.com
                                 Christopher G. Bradley
                                 State Bar No. 24069407
                                 cbradley@taubesummers.com

                          100 Congress Avenue, Suite 1800
                          Austin, Texas 78701
                          Telephone:     (512) 472-5997
                          Telecopier:    (512) 472-5248

                          ATTORNEYS FOR APPELLEE VIRGINIA JETT




                                            3
                 TEX. R. APP. P. 9.4(I)(3) CERTIFICATION

      Pursuant to TEX. R. APP. P. 9.4, I hereby certify that this Motion contains
496 words. This is a computer-generated document created in Microsoft Word,
using 14-point typeface for all text. In making this certificate of compliance, I am
relying on the word count provided by the software used to prepare the document.

                                         /s/ Eric J. Taube
                                         Eric J. Taube


                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Jonathan D. Pauerstein, counsel to
Appellant, by email concerning the relief requested. He is opposed to the relief
requested.

                                         /s/ Eric J. Taube
                                         Eric J. Taube


                         CERTIFICATE OF SERVICE

      The undersigned counsel certifies that this document was served via
telecopy on Appellant R.D. Tips, Inc.’s counsel on April 30, 2015.

      Jonathan D. Pauerstein
      ROSENTHAL PAUERSTEIN SANDOLOSKI AGATHER LLP
      755 East Mulberry, Suite 200
      San Antonio, Texas 78212
      (210) 225-5000 (Tel)
      (210) 354-4034 (Fax)
      jpauerstein@rpsalaw.com

                                         /s/ Eric J. Taube
                                         Eric J. Taube




                                         4